Case 1-17-01005-ess       Doc 245-22       Filed 07/13/20       Entered 07/13/20 14:41:38

       79 STAT. ]       PUBLIC LAW 89-329-NOV. 8, 1965                        .     1269

                    TITLE VIII—GENEKAL PROVISIONS
                                    DEFINITIONS

         SEC. 801. As used in this Act—
          (a) The term "institution of higher education" means an educational
      institution in any State which (1) admits as regular students only-
      persons having a certificate of graduation from a school providing
      secondary education, or the recognized equivalent of such a certificate,
      (2) is legally authorized within such State to provide a program of
      education beyond secondary education, (3) provides an educational
      program for which it awards a bachelor's degree or provides not less
      than a two-year program which is acceptable for full credit toward
      such a degree, (4) is a public or other nonprofit institution, and (5) is
      accredited by a nationally recognized accrediting agency or association
      or, if not so accredited, is an institution whose credits are accepted, on
      transfer, by not less than three institutions which are so accredited,
      for credit on the same basis as if transferred from an institution so
      accredited. Such term also includes any business school or technical
      institution which meets the provisions of clauses (1), (2), (4), and
       (5). F o r purposes of this subsection, the C!ommissioner shall publish
      a list of nationally recognized accrediting agencies or associations
      which he determines to be reliable authority as to the quality of train-
      ing offered.
          (b) The term "State" includes, in addition to the several States of the
      Union, the Commonwealth of Puerto Rico, the District of Columbia,
      Guam, American Samoa, and the Virgin Islands.
          (c) The term "nonprofit" as applied to a school, agency, organiza-
      tion, or institution means a school, agency, organization, or institution
      owned and operated by one or more nonprofit corporations or associa-
       tions no part of the net earnings of which inures, or may lawfully
      inure, to the benefit of any private shareholder or individual.
          (d) The term "secondary school" means a school which provides sec-
      ondary education as determined under State law except that it does
      not include any education provided beyond grade 12.
           (e) The term "Secretary" means the Secretary of Health, Educa-
      tion, and "Welfare.
           (f) The term "Commissioner" means the Commissioner of Edu-
      cation.
           (g) The term "local educational agency" means a public board of
      education or other public authority legally constituted within a State
       for either administrative control or direction of, or to perform a serv-
       ice function for, public elementary or secondary schools in a city,
       county, towns! ip, school district, or other political subdivision of a
       State, or such combination of school districts or counties as are recog-
       nized in a State as an administrative agency for its public elementary
       or secondary schools. Such term also includes any other public insti-
       tion or agency having administrative control and direction of a public
       elementary or secondary school.
           (h) The term "State educational a^enc}^" means the State board of
       education or other agency or officer primarily responsible for the State
       supervision of public elementary and secondary schools, or, if there is
       no such officer or agency, an officer or agency designated by the Gov-
       ernor or by State law.
           (i) The term "elementary school" means a school which provides
       elementary education including education below grade 1, as deter-
       mined under State law.
